Citation Nr: 1641868	
Decision Date: 10/28/16    Archive Date: 11/08/16

DOCKET NO.  13-08 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a compensable rating for bilateral hearing loss prior to December 3, 2009.

2.  Entitlement to a rating in excess of 10 percent for bilateral hearing loss since December 3, 2009.  


REPRESENTATION

Appellant represented by:	Kathy Lieberman, Attorney at Law


ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from November 1951 to November 1953.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico which granted service connection for bilateral hearing loss and awarded a noncompensable rating effective May 28, 2003, and a 10 percent rating effective June 17, 2011.  

In a March 2016 rating decision, the RO granted a 10 percent rating for bilateral hearing loss effective December 3, 2009.  Applicable law mandates that when an appellant seeks an increased rating, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that a claim remains in controversy where less than the maximum benefit available is awarded.  A.B. v. Brown, 6 Vet. App. 35 (1993).  Because the maximum rating available was not granted, the issue remained in appellate status.      

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  For the period prior to December 3, 2009, the Veteran's hearing loss was manifested by no worse than level II hearing in the right ear and level II hearing in the left ear.

2.  For the period since December 3, 2009, the Veteran's hearing loss was manifested by no worse than level VII hearing in the right ear and level V hearing in the left ear.  


CONCLUSIONS OF LAW

1.  Prior to December 3, 2009, the criteria for an initial compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.85, 4.86 (2015).

2.  Since December 3, 2009, the criteria for a rating of 30 percent, but not higher, for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.85, 4.86 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided.  Additionally, neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  All available service treatment records, VA treatment records, and private treatment records have been obtained.  

The Veteran was also provided with several VA examinations (the reports of which have been associated with the claims file).  The examiners had access to the Veteran's claims file and reported a full and accurate knowledge of his disability and contentions, and grounded the findings on objective testing and the evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Additionally, the examiner at the most recent VA examination found that the Veteran's bilateral hearing loss impacted his occupational activities in that he has difficulty with understanding in conversations.  The examiners of record also reviewed the claims file which included information as to the types of problems his bilateral hearing loss caused.  As such, it is clear that the examiners addressed the functional effects caused by the Veteran's bilateral hearing loss disability.  See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).   

Moreover, neither the Veteran nor his representative has objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011).  Additionally, there has been no allegation that the Veteran's service-connected disability has worsened since the most recent VA examination.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (explaining that the requirement of a "contemporaneous" examination does not require a new examination based upon the mere passage of time).  

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

II.  Increased Rating

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

The Board notes that while the regulations require review of the recorded history of a disability by the adjudicator to ensure an accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  It is also noted that staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, a staged rating has been assigned for the Veteran's bilateral hearing loss, based on a showing of worsening in hearing acuity during the course of the Veteran's appeal.

As noted, the Veteran was granted service connection for his bilateral hearing loss in a July 2011 rating decision under Diagnostic Code 6100 for sensorineural hearing loss.  38 C.F.R. §4.85.  A noncompensable rating was assigned effective May 28, 2003, and a 10 percent rating was assigned effective June 17, 2011.  The Veteran disagreed with the date of the 10 percent rating assigned, and this appeal ensued.  Thereafter, in a March 2016 rating decision, the Veteran was granted a 10 percent rating effective December 3, 2009.  

Ratings for defective hearing range from 0 percent to 100 percent, based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz.  To rate the degree of disability from service-connected hearing loss, the rating schedule establishes eleven auditory acuity levels ranging from numeric level I for essentially normal acuity, through numeric level XI for profound deafness.  38 C.F.R. § 4.85, Tables VI and VII, Diagnostic Code 6100.

When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz ) is 55 decibels or more, Table VI or Table VIa is to be used, whichever results in the higher numeral, to determine the Roman numeral designation for hearing impairment.  38 C.F.R. § 4.86(a).  Additionally, when the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, Table VI or Table VIa is to be used, whichever results in the higher numeral.  That numeral will be elevated to the next higher numeral.  38 C.F.R. § 4.86(b).

The Veteran was afforded a VA audiological examination in August 2003.  Audiometric testing revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
30
40
50
50
LEFT
25
30
30
40
50

The average decibel loss in the right ear was 43; the average decibel loss in the left ear was 38.  Speech audiometry revealed speech recognition ability of 90 percent in the right ear and of 90 percent in the left ear.  The Veteran reported having difficulty following one on one and group conversations and listening to television.  

The Veteran submitted private treatment reports from Hearing and Balance Center of San Juan dated in November 2009 which include an audiogram and speech audiometry scores.  Audiometric testing revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
55
80
80
75
75
LEFT
50
60
60
65
70

The average decibel loss in the right ear was 78; the average decibel loss in the left ear was 64.  Speech audiometry revealed speech recognition ability of 76 percent in the right ear and of 80 percent in the left ear.  

The Veteran was afforded a VA audiological examination in June 2011.  Audiometric testing revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
60
55
60
65
LEFT
30
35
40
60
70

The average decibel loss in the right ear was 60; the average decibel loss in the left ear was 51.  Speech audiometry revealed speech recognition ability of 84 percent in the right ear and of 88 percent in the left ear.  The examiner indicated that the Veteran's hearing loss resulted in significant effects on his occupation in that he had decreased concentration, poor social interactions, and hearing difficulty.  

In January 2015, a VA audiologist reviewed the claims file and indicated that the audiological examination conducted by the private audiologist in 2009 used a test compatible with the audiological examination conducted at VA in 2011. 

A review of the August 2003 audiometric examination, and using the speech discrimination scores from the audiogram, correlates to level II hearing in the right ear and level II in the left ear.  38 C.F.R. § 4.85, Table VI.  Neither the Veteran's right nor left ear qualifies as an exceptional pattern of hearing loss.  38 C.F.R. § 4.86. 

The combination of level II and level II corresponds to a 0 percent disability rating.  38 C.F.R. § 4.85, Table VII.  The ratings for disability compensation for hearing loss are determined by the mechanical application of the criteria in Table VI and Table VII.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  In the Veteran's case, that results in a 0 percent rating.

A review of the November 2009 audiometric examination correlates to level VII hearing in the right ear and level V in the left ear.  38 C.F.R. § 4.85, Table VIA.  The Board notes that both the left and right ear qualify for an exceptional pattern of hearing loss.  38 C.F.R. § 4.86.  

The combination of level VII and level V corresponds to a 30 percent disability rating.  38 C.F.R. § 4.85, Table VII.  The ratings for disability compensation for hearing loss are determined by the mechanical application of the criteria in Table VI and Table VII.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  In the Veteran's case, that results in a 30 percent rating.

A review of the June 2011 audiometric examination, and using the speech discrimination scores from the audiogram for the left ear, correlates to level IV hearing in the right ear and level II in the left ear.  38 C.F.R. § 4.85, Table VI and Table VIA.  The Veteran's right ear qualifies as an exceptional pattern of hearing loss; however, the Veteran's left ear does not qualify as an exceptional pattern of hearing loss.  38 C.F.R. § 4.86. 

The combination of level IV and level II corresponds to a 0 percent disability rating.  38 C.F.R. § 4.85, Table VII.  The ratings for disability compensation for hearing loss are determined by the mechanical application of the criteria in Table VI and Table VII.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  In the Veteran's case, that results in a 0 percent rating.

Consequently, based on the results of the examinations of record, the Board concludes that the Veteran's bilateral hearing loss is consistent with no more than a 0 percent rating for the period prior to December 3, 2009, and no more than a 30 percent rating for the period since December 3, 2009.   The Board notes that the Veteran's hearing acuity appears to have improved when comparing the December 2009 audiogram and the June 2011 audiogram.  However, the Board will resolve all doubt in favor of the Veteran and award a 30 percent rating for the appeal period since December 3, 3009.  

Additionally, with respect to an extraschedular rating under 38 C.F.R. § 3.321 for his increased disability claim, the applicable rating criteria contemplate all impairment resulting from his bilateral hearing loss.  In Martinak v. Nicholson, 21 Vet. App. 447, 453-4 (2007), the Court of Appeals for Veterans Claims (Court) held that, relevant to VA audiological examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  The Court's rationale in requiring an examiner to consider the functional effects of a veteran's hearing loss disability involves the potential application of 38 C.F.R. § 3.321(b) in considering whether referral for an extra-schedular rating is warranted.  

In the present case, the Board has considered the complaints of difficulties understanding people.  However, the schedular rating criteria specifically provides for ratings based on all levels of hearing loss, including exceptional hearing patterns which are not demonstrated in this case, and as measured by both audiological testing and speech recognition testing.  Speech recognition testing is a schedular rating criterion that recognizes such an inability to understand certain words in conversation.  The testing is to be performed without the use of hearing aids.  See 38 C.F.R. § 4.85(a).  The scores represent a rating made on the worst possible objective measure of performance.  The Veteran's complaints concern diminished auditory acuity and speech recognition.  Diminished auditory acuity and speech recognition testing are the foundation of the schedular criteria.  The assigned schedular ratings are, therefore, adequate and referral for extraschedular consideration is not required under 38 C.F.R. § 3.321 (b)(1).  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  However, the evidence does not reflect and the Veteran does not contend that he is unemployed or unemployable due to his hearing loss disability, the Board finds that Rice is inapplicable since there is no evidence of unemployability due to the Veteran's service-connected bilateral hearing loss.

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362   (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.













ORDER

Entitlement to a compensable rating for bilateral hearing loss prior to December 3, 2009, is denied.

Entitlement to a rating of 30 percent, but not higher, for service-connected bilateral hearing loss since December 3, 2009, is granted, subject to the law and regulations governing the payment of monetary benefits.  




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


